Exhibit 10.1

AMENDMENT NO. 3 TO CREDIT AGREEMENT

            This Amendment No. 3 to Credit Agreement (this "Amendment") is dated
as of December 21, 2004, by and among THE DAVEY TREE EXPERT COMPANY, an Ohio
corporation ("Borrower"), the banking institutions listed on Schedule 1 to the
Credit Agreement, as hereinafter defined (the "Banks"), and KEYBANK NATIONAL
ASSOCIATION, as agent for the Banks ("Agent").

            WHEREAS, Borrower, Agent and the Banks are parties to a certain
Credit Agreement, dated as of November 8, 2002, as amended and as the same may
from time to time be further amended, restated or otherwise modified, which
provides, among other things, for revolving loans, letters of credit and other
financial accommodations, all upon certain terms and conditions stated therein
(the "Credit Agreement"); and

            WHEREAS, Borrower, Agent and the Banks desire to amend the Credit
Agreement to modify certain provisions thereof;

            NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained and for other valuable considerations, Borrower,
Agent and the Banks hereby agree as follows:

            1.         Definitions.  Each capitalized term used herein and not
otherwise defined in this Amendment shall be defined in accordance with the
Credit Agreement.

            2.         Amendments. 

            2.1.       New Definitions.  Article I of the Credit Agreement is
hereby amended to add the following new definitions thereto in appropriate
alphabetical order:

            "Amendment No. 3 Effective Date" shall mean December 21, 2004.

            "Augmenting Lender" shall have the meaning provided in Section
2.5(d) hereof.

            "Increasing Lender" shall have the meaning provided in Section
2.5(d) hereof.

            "Non-Increasing Lender" shall have the meaning provided in Section
2.5(d) hereof.

            "USA Patriot Act" shall mean the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT Act) Act of 2001.

            2.2.       Amended Definitions.  Article I of the Credit Agreement
is hereby amended to delete the definitions "Applicable Commitment Fee Rate,"
"Applicable LIBOR Margin," "Commitment Period," "Letter of Credit Commitment"
and "Total Commitment Amount" therefrom and to insert in place thereof the
following:

            "Applicable Commitment Fee Rate" shall mean:

            (a)        for the period from the Amendment No. 3 Effective Date
through the earlier of (i) April 30, 2005, or (ii) the last day of the month in
which Agent receives pursuant to Section 5.3(b) hereof the financial statements
of the Companies for the fiscal year ending December 31, 2004, fifteen (15)
basis points; and

1

--------------------------------------------------------------------------------

 

            (b)        commencing with the financial statements for the fiscal
year ending December 31, 2004, the number of basis points set forth in the
following matrix, based upon the result of the computation of the Leverage
Ratio, shall be used to establish the number of basis points that will go into
effect on the earlier of (i) May 1, 2005 or (ii) the first day of the month
following the date upon which Agent receives pursuant to Section 5.3(b) hereof
the financial statements of the Companies for the fiscal year ended December 31,
2004, and thereafter:

Leverage Ratio

Applicable Commitment Fee Rate

Greater than or equal to 1.50 to 1.00

20 bps

Less than 1.50 to 1.00

15 bps

Changes to the Applicable Commitment Fee Rate shall be effective on the first
day of the month following the date upon which Agent received, or, if earlier,
Agent should have received, pursuant to Section 5.3 (a) or (b) hereof, the
financial statements of the Companies.  The above matrix does not modify or
waive, in any respect, the requirements of Section 5.7 hereof, the rights of the
Banks to charge the Default Rate, or the rights and remedies of Agent and the
Banks pursuant to Articles VII and VIII hereof.

            "Applicable LIBOR Margin" shall mean:

            (a)        for the period from the Amendment No. 3 Effective Date
through the earlier of (i) April 30, 2005, or (ii) the last day of the month in
which Agent receives pursuant to Section 5.3(b) hereof the financial statements
of the Companies for the fiscal year ending December 31, 2004, eighty-five (85)
basis points; and

            (b)        commencing with the financial statements for the fiscal
year ending December 31, 2004, the number of basis points set forth in the
following matrix, based upon the result of the computation of the Leverage
Ratio, shall be used to establish the number of basis points that will go into
effect on the earlier of (i) May 1, 2005 or (ii) the first day of the month
following the date upon which Agent receives pursuant to Section 5.3(b) hereof
the financial statements of the Companies for the fiscal year ended December 31,
2004, and thereafter:

Leverage Ratio

Applicable LIBOR Margin

Greater than or equal to 2.50 to 1.00

150 bps

Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00

125 bps

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

100 bps

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

85 bps

Less than 1.00 to 1.00

70 bps

2

--------------------------------------------------------------------------------

Changes to the Applicable LIBOR Margin shall be effective on the first day of
the month following the date upon which Agent received, or, if earlier, Agent
should have received, pursuant to Section 5.3 (a) or (b) hereof, the financial
statements of the Companies. The above matrix does not modify or waive, in any
respect, the requirements of Section 5.7 hereof, the rights of the Banks to
charge the Default Rate, or the rights and remedies of Agent and the Banks
pursuant to Articles VII and VIII hereof.

            "Commitment Period" shall mean the period from the Closing Date to
December 21, 2007, or such earlier date on which the Commitment shall have been
terminated pursuant to Article VIII hereof.

            "Letter of Credit Commitment" shall mean the commitment of Agent, on
behalf of the Banks, to issue Letters of Credit in an aggregate outstanding face
amount of up to Sixty Million Dollars ($60,000,000), during the Commitment
Period, on the terms and conditions set forth in Section 2.1B hereof, as such
amount may be increased in accordance with Section 2.5(e) hereof.

            "Total Commitment Amount" shall mean the principal amount of One
Hundred Twenty Million Dollars ($120,000,000), or such other amount as shall be
determined pursuant to Section 2.5 hereof.

            2.3.       Amendments to Section 2.5.  Section 2.5 of the Credit
Agreement is hereby amended to add the following new subparts (d) and (e)
thereto:

            (d)        At any time after the Amendment No. 3 Effective Date and
prior to the last day of the Commitment Period, Borrower may, by written notice
to Agent, request that the Total Commitment Amount be increased up to the
maximum principal amount of One Hundred Sixty Million Dollars ($160,000,000), so
long as no Default or Event of Default has occurred and is continuing at the
time of such request and on the date of and after giving effect to any such
increase.  Upon receipt of any such request, Agent shall deliver a copy of such
request to each Bank.  Borrower shall set forth in such request the amount of
the requested increase in the Total Commitment Amount and the date on which such
increase is requested to become effective (which shall be not less than (ten) 10
Business Days nor more than sixty (60) days after the date of such request and
that, in any event, must be at least ninety (90) days prior to the last day of
the Commitment Period), and shall offer each Bank the opportunity to increase
its Revolving Credit Commitment by its Commitment Percentage of the proposed
increased amount.  Each Bank shall, by notice to Borrower and Agent given not
more than ten (10) Business Days after the date of Agent's notice, either agree
to increase its Revolving Credit Commitment by all or a portion of the offered
amount (each such Bank so agreeing being an "Increasing Lender") or decline to
increase its Revolving Credit Commitment (and any such Bank that does not
deliver such a notice within such period of ten (10) Business Days shall be
deemed to have declined to increase its Revolving Credit Commitment and each
Bank so declining or being deemed to have declined being a "Non-Increasing
Lender").  If, on the tenth (10th) Business Day after Agent shall have delivered
notice as set forth above, the Increasing Lenders shall have agreed pursuant to
the preceding sentence to increase their Revolving Credit Commitments by an
aggregate amount less than the increase in the Total Commitment Amount requested
by Borrower, Borrower may arrange for one or more Persons that are acceptable to
Agent (each such Person so agreeing being an "Augmenting Lender"), and Borrower
and each Augmenting Lender shall execute all such documentation as Agent shall
reasonably specify to evidence its Revolving Credit Commitment and/or its status
as a Bank with a Revolving Credit Commitment hereunder.  Upon the execution of
such documentation, each such Augmenting Lender shall become a party to the
Credit Agreement without any consent from the Banks of any kind.  Any increase
in the Total Commitment Amount may be made in an amount that is less than the
increase requested by Borrower if Borrower is unable to arrange for, or chooses
not to arrange for, Augmenting

3

--------------------------------------------------------------------------------

Lenders, in the full amount.  Any fees charged by any Increasing Lender shall be
based solely upon the increased amount of its Revolving Credit Commitment and
shall not be in excess of ten (10) basis points.

            Each of the parties hereto agrees that Agent may take any and all
actions as may be reasonably necessary to ensure that after giving effect to any
increase in the Total Commitment Amount pursuant to this Section, the
outstanding Revolving Loans (if any) are held by the Banks in accordance with
their new Commitment Percentages. This may be accomplished at the discretion of
Agent in consultation with Borrower:  (w) by requiring the outstanding Loans to
be prepaid with the proceeds of new Loans; (x) by causing the Non-Increasing
Lenders to assign portions of their outstanding Loans to Increasing Lenders and
Augmenting Lenders; (y) by permitting the Loans outstanding at the time of any
increase in the Total Commitment Amount pursuant to this Section 2.5(d) to
remain outstanding until the last days of the respective Interest Periods
therefor, even though the Banks would hold such Loans other than in accordance
with their new Commitment Percentages; or (z) by any combination of the
foregoing; provided, however that, Agent shall use its best efforts to
accomplish the foregoing without giving rise to, or to minimize, any
indemnification obligations by Borrower pursuant to Article III hereof.

            On the effective date of any increase in the Total Commitment Amount
in accordance with this Section, Schedule 1 hereto shall be deemed automatically
amended to reflect the new Revolving Credit Commitments and Commitment
Percentages of each Bank.

            (e)        At any time after the Amendment No. 3 Effective Date and
not less than forty-five (45) days prior to the last day of the Commitment
Period, Borrower may, by written notice to Agent and the Banks, increase the
Letter of Credit Commitment from Sixty Million Dollars ($60,000,000) to Eighty
Million Dollars ($80,000,000), so long as (i) no Default or Event of Default has
occurred and is continuing at the time of such increase and on the date of and
after giving effect to any such increase, and (ii) Borrower has paid to Agent,
for the pro rata benefit of the Banks, a letter of credit increase fee in the
amount of $10,000.  Such increase shall be effective immediately after receipt
by Agent and the Banks of such notice and payment of such letter of credit
increase fee.

            2.3.       Amendment to Section 5.7.  Section 5.7 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

            SECTION 5.7               FINANCIAL COVENANTS.

            (a)        LEVERAGE RATIO.  Borrower shall not suffer or permit at
any time the Leverage Ratio to exceed 2.75 to 1.00.

            (b)        BALANCE SHEET LEVERAGE RATIO.  Borrower shall not suffer
or permit at any time the Balance Sheet Leverage Ratio to exceed 0.55 to 1.00.

            2.4.       Amendment to Section 5.8.  Section 5.8 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

            SECTION 5.8               BORROWING.  No Company shall create, incur
or have outstanding any obligation for borrowed money or any Indebtedness of any
kind; provided, that this Section shall not apply to any of the following
(without duplication):

            (a)        the Loans and all other Indebtedness now owing by
Borrower to Agent and the Banks under this Agreement;

4

--------------------------------------------------------------------------------

            (b)        unsecured current Indebtedness (including the funded
and/or unfunded reserves for self insurance liabilities, but excluding
Indebtedness incurred to a bank or other financial institution customarily
engaged in the business of lending money, except as permitted pursuant to
subpart (d) below) incurred by the Companies in the ordinary course of business;

            (c)        Indebtedness for taxes, assessments and governmental
charges to the extent that payment thereof shall not be required to be made by
Section 5.2(a) hereof;

            (d)        unsecured Indebtedness incurred under lines of credit
established by Agent or other financial institutions customarily engaged in the
business of lending money; provided, however, that the maximum amount of
Indebtedness permitted by this subpart (d) shall at no time exceed Twenty
Million Dollars ($20,000,000);

            (e)        unsecured Subordinated Indebtedness evidenced by
promissory notes issued by Borrower to employees or former employees in partial
payment for common shares redeemed by Borrower so long as the aggregate
principal amount of such Indebtedness does not exceed Ten Million Dollars
($10,000,000) at any time;

            (f)        loans to a Company from a Company so long as each such
Company is Borrower or a Guarantor of Payment;

            (g)        Indebtedness to insurance companies secured by a pledge
of the cash surrender value of life insurance policies owned by Borrower or any
of its Subsidiaries; provided, however, that the maximum amount of Indebtedness
permitted by this subpart (g) shall at no time exceed the cash surrender value
of the life insurance policies pledged with respect thereto;

            (h)        unsecured Indebtedness arising pursuant to the deferment
of payment of any insurance premiums by Borrower;

            (i)         any (i) loans granted to a Company for the purchase of
fixed assets, or (ii) Indebtedness incurred by a Company in connection with any
capital lease, so long as the aggregate amount of all such loans and capital
leases for all Companies does not exceed Twelve Million Dollars ($12,000,000) at
any time; and

            (j)         unsecured Subordinated Indebtedness of Borrower incurred
to a seller to finance all or part of an Acquisition permitted pursuant to
Section 5.13 hereof, so long as the aggregate outstanding amount of all such
Indebtedness for all such Acquisitions does not exceed Ten Million Dollars
($10,000,000) at any time.

            2.5.       Amendment to Section 5.13.  Section 5.13 of the Credit
Agreement is hereby amended to delete subpart (f) therefrom and replace it with
the following:

(f) Borrower shall have obtained the prior written consent of Agent and the
Required Banks with respect to any Acquisition by a Company (i) in which the
aggregate consideration paid by the Companies exceeds the aggregate amount of
Twenty Million Dollars ($20,000,000), or (ii) which, when added to all other
Acquisitions for all Companies after the Amendment No. 3 Effective Date, would
exceed the aggregate amount of Forty Million Dollars ($40,000,000).

            2.6.       Addition to Article X.  Article X of the Credit Agreement
is hereby amended to add the following new Section 10.19 thereto:

            SECTION 10.19           USA PATRIOT ACT.  Each Bank subject to the
USA Patriot Act hereby notifies Borrower that pursuant to the requirements of
the USA Patriot Act, it is

5

--------------------------------------------------------------------------------

required to obtain, verify and record information that identifies Borrower,
which information includes the name and address of Borrower and other
information that will allow such Bank to identify Borrower in accordance with
the USA Patriot Act.

            2.7.       Replacement of Schedule 1.  Schedule 1 to the Credit
Agreement is hereby replaced with Schedule 1 attached to this Amendment.

3.         Effectiveness.

            3.1.       Conditions Precedent.  The effectiveness of this
Amendment is subject to the satisfaction of the following conditions precedent:

            (a)        Amendment Executed.  This Amendment shall have been
executed by Borrower, Agent and each Bank, and counterparts hereof as so
executed shall have been delivered to Agent, and each Guarantor of Payment shall
have acknowledged the terms hereof.

            (b)        Notes.  Borrower shall have executed and delivered to
each Bank a new Revolving Credit Note.

            (c)        Officer's Certificate; Resolutions.  Borrower and each
Guarantor of Payment shall have delivered to each Bank an officer's certificate
certifying the names of the officers of Borrower or such Guarantor of Payment
authorized to sign this Amendment and the other documents being executed or
delivered in connection herewith, together with the true signatures of such
officers and certified copies of the resolutions of the board of directors of
Borrower and each Guarantor of Payment evidencing approval of the execution and
delivery of this Amendment and such other documents.

            (d)        Legal Opinion.  Borrower shall have delivered to Agent an
opinion of counsel for Borrower and each Guarantor of Payment in form and
substance satisfactory to Agent and the Banks.

            (e)        Amendment and Legal Fees.  Borrower shall have
(i) executed and delivered to Agent the Amendment Closing Fee Letter dated as of
the date hereof between Borrower and Agent, for the benefit of the Banks, and
paid to Agent for distribution to the Banks the fees required to be paid
therein, (ii) executed and delivered to Agent the Amended and Restated Agent Fee
Letter dated as of the date hereof between Borrower and Agent and paid to Agent,
for its sole benefit, the fees required to be paid therein, and (iii) paid all
legal fees and expenses of Agent in connection with the preparation and
negotiation of this Amendment to the extent that Borrower has received an
invoice for such fees and expenses.

            3.2.       Effective Date.  This Amendment shall be effective on the
date upon which the conditions precedent set forth in Section 3.1 above are
satisfied.  Unless otherwise specifically set forth herein, each of the
amendments and other modifications set forth in this Amendment shall be
effective on and after such date.

            4.         Representations and Warranties.  Borrower hereby
represents and warrants to Agent and the Banks that (a) Borrower has the legal
power and authority to execute and deliver this Amendment, (b) the officers
executing this Amendment have been duly authorized to execute and deliver the
same and bind Borrower with respect to the provisions hereof, (c) the execution
and delivery hereof by Borrower and the performance and observance by Borrower
of the provisions hereof do not violate or conflict with the organizational
agreements of Borrower or any law applicable to Borrower or result in a breach
of any provision of or constitute a default under any other agreement,
instrument or document binding upon or enforceable against Borrower, (d) no
Default or Event of Default exists under the Credit Agreement, nor will any
occur immediately after the execution and delivery of this Amendment or by the
performance or observance of any provision hereof, (e) Borrower is not aware of
any claim or offset against, or defense or

6

--------------------------------------------------------------------------------

counterclaim to, any of Borrower's obligations or liabilities under the Credit
Agreement or any Related Writing, and (f) this Amendment constitutes a valid and
binding obligation of Borrower in every respect, enforceable in accordance with
its terms.

            5.         Miscellaneous.

            5.1.       Waiver.  Borrower, by signing below, hereby waives and
releases Agent and each of the Banks and their respective directors, officers,
employees, attorneys, affiliates and subsidiaries from any and all claims,
offsets, defenses and counterclaims of which Borrower is aware, such waiver and
release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.

            5.2.       Credit Agreement Unaffected.  Each reference that is made
in the Credit Agreement or any Related Writing to the Credit Agreement shall
hereafter be construed as a reference to the Credit Agreement as amended
hereby.  Except as herein otherwise specifically provided, all provisions of the
Credit Agreement shall remain in full force and effect and be unaffected
hereby.  This Amendment is a Related Writing, as defined in the Credit
Agreement.

            5.3.       Counterparts.    This Amendment may be executed in any
number of counterparts, by different parties hereto in separate counterparts and
by facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

            5.4.       Governing Law.  The rights and obligations of all parties
hereto shall be governed by the laws of the State of Ohio, without regard to
principles of conflicts of laws.

[Remainder of page intentionally left blank.]

7

--------------------------------------------------------------------------------


            5.5        JURY TRIAL WAIVER.  BORROWER, AGENT AND EACH OF THE BANKS
HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, AGENT AND THE
BANKS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

                                                                                   
THE DAVEY TREE EXPERT COMPANY

                       

                                                                                   
By:_________________________________

                                                                       
            Name:______________________________

                                                                                   
Title:_______________________________

                                                                                   
and_________________________________

                                                                                   
Name:______________________________

                                                                                   
Title:_______________________________

                                                                                   
KEYBANK NATIONAL ASSOCIATION,
                                                                                   
as Agent and as a Bank

                       

                                                                                   
By:_________________________________

                                                                                   
Name:______________________________

                                                                                   
Title:_______________________________

                                                                                   
NATIONAL CITY BANK

                       

                                                                                   
By:_________________________________

                                                                                   
Name:______________________________

                                                                                   
Title:_______________________________

                                                           

                                                                                   
FIRSTMERIT BANK, N.A.

                                                                                   
By:_________________________________

                                                                                   
Name:______________________________

                                                                                   
Title:_______________________________

                                   

                                                                                   
WELLS FARGO BANK, NATIONAL
                                                                                    ASSOCIATION

                                                                                   
By:_________________________________

                                                                                   
Name:______________________________

                                                                                   
Title:_______________________________

                                                                       

8

--------------------------------------------------------------------------------


SCHEDULE 1


BANKING INSTITUTIONS

COMMITMENT
PERCENTAGE

REVOLVING CREDIT
COMMITMENT AMOUNT

KeyBank National Association

41.6667%

$50,000,000

National City Bank

25.0000%

$30,000,000

Wells Fargo Bank, National Association

17.0833%

$20,500,000

FirstMerit Bank, N.A.

16.2500%

$19,500,000

Total Percentage

Total Commitment Amount

100.0000 %


$120,000,000

 

9

--------------------------------------------------------------------------------




GUARANTOR ACKNOWLEDGMENT AND AGREEMENT

            The undersigned consents and agrees to and acknowledges the terms of
the foregoing Amendment No. 3 to Credit Agreement. The undersigned further
agrees that the obligations of the undersigned pursuant to the Guaranty of
Payment of Debt executed by the undersigned shall remain in full force and
effect and be unaffected hereby.

           

            The undersigned hereby waives and releases Agent and each of the
Banks and their respective directors, officers, employees, attorneys, affiliates
and subsidiaries from any and all claims, offsets, defenses and counterclaims of
which the undersigned is aware, such waiver and release being with full
knowledge and understanding of the circumstances and effect thereof and after
having consulted legal counsel with respect thereto.

            JURY TRIAL WAIVER.  THE UNDERSIGNED, AGENT AND EACH OF THE BANKS
HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWER, THE
UNDERSIGNED, AGENT AND THE BANKS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

                                                                                   
DAVEY TREE SURGERY COMPANY

                                                                                   
By:                                                                  

                                                                                   
Name:                                                             

                       
                                                           
Title:                                                                

 

10

--------------------------------------------------------------------------------

 